DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rob Gingher Reg. 45755 on 5/26/2022.

Amendments to the Claims:			
This listing of claims will replace all prior versions and listings of claims in the instant application:

Listing of Claims:

1. (Currently Amended) A method, comprising:  
	determining, by a processing system including a processor, Radio Frequency (RF) characteristics for a plurality of messages that are wirelessly transmitted, the plurality of messages being communicated as part of radio measurement locating processes for one or more mobile devices, wherein the radio measurement locating processes determine locations for the one or more mobile devices within a demarcated area, and wherein the radio measurement locating processes use a plurality of anchors and a time difference of arrival process, a two-way time of arrival process, an angle of arrival process, or a combination thereof;
	generating, by the processing system, an RF training set from the RF characteristics and the locations determined for the one or more mobile devices within the demarcated area;
	applying, by the processing system, the RF training set to a machine learning process to generate an RF fingerprint model for the demarcated area; and
  	determining, by the processing system according to the RF fingerprint model, a first location for a first mobile device according to particular RF characteristics determined from first messages transmitted from the first mobile device to at least some of the plurality of anchors as part of a subsequent process of the radio measurement locating processes, or second messages from the at least some of the plurality of anchors as part of the subsequent process.  

2.	(Original) The method of claim 1, wherein the RF training set includes radio measurements for at least some of the plurality of messages, wherein the radio measurements are utilized by the radio measurement locating processes for determining the locations for the one or more mobile devices within the demarcated area.


3.	(Canceled) 

4.	(Original) The method of claim 1, further comprising receiving, by the processing system, the RF characteristics for the plurality of messages from the plurality of anchors, wherein the processing system is part of a server that is a separate device from the plurality of anchors. 	

5.	(Original) The method of claim 1, wherein the processing system is part of the first mobile device. 	

6.	(Previously presented) The method of claim 1, wherein the RF characteristics comprise Received Signal Strength.

7.	(Previously presented) The method of claim 1, wherein the RF characteristic comprise Channel Impulse Response.

8.	(Original) The method of claim 1, wherein the plurality of messages comprises range request messages sent from at least one of the one or more mobile devices.

9.	(Original) The method of claim 1, wherein the plurality of messages comprises one or more range request messages sent from one or more of the plurality of anchors and range response messages sent from one or more of the plurality of anchors.

10.	(Original) The method of claim 1, wherein the plurality of messages comprises range response messages sent from at least one of the one or more mobile devices.

11.	(Original) The method of claim 1, wherein the plurality of messages comprises range response messages sent from the plurality of anchors.

12.	(Original) The method of claim 1, wherein the machine learning process comprises one of support vector machines, neural networks, K-nearest neighbors, gradient boosting, or a combination thereof.

13.	(Original) The method of claim 1, wherein the first location for the first mobile device is determined as one of an estimated position within the demarcated area or a particular zone of mapped zones for the demarcated area.

14.	(Original) The method of claim 1, wherein the determining the first location according to the RF fingerprint model results in an RF-based location, and further comprising:
determining, by the processing system according to one of the radio measurement locating processes, the first location for the first mobile device according to particular radio measurements of at least some messages of a group of messages comprising the first messages, the second messages, third messages or a combination thereof resulting in a RM-based location, the third messages being between pairs of the plurality of anchors; and
performing a comparison, selection, combining or any combination thereof, by the processing system, of the RF-based location and the RM-based location.

 
15. (Currently Amended) A first mobile device, comprising: 
a processing system including a processor; and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
receiving first messages comprising messages transmitted from the first mobile device to one or more of a plurality of anchors as part of a subsequent locating process of radio measurement locating processes; and 
determining particular RF characteristics from the first messages, 
wherein a first location for the first mobile device is determined based on a Radio Frequency (RF) fingerprint model according to the particular RF characteristics of the first messages,
wherein the RF fingerprint model is for a demarcated area associated with the plurality of anchors, 
wherein the RF fingerprint model is generated from an RF training set by a machine learning process, 
wherein the RF training set is generated from RF characteristics determined from a plurality of messages and from locations determined for one or more mobile devices within the demarcated area, 
wherein the plurality of messages is wirelessly transmitted as part of the radio measurement locating processes for the one or more mobile devices, and
wherein the radio measurement locating processes determine the locations for the one or more mobile devices within the demarcated area using the plurality of anchors and a time difference of arrival process, a two-way time of arrival process, an angle of arrival process, or a combination thereof.   


16.	(Original) The first mobile device of claim 15, wherein the determining the first location according to the RF fingerprint model results in a RF-based location, wherein the first location for the first mobile device is further determined, utilizing one of the radio measurement locating processes, according to particular radio measurements of at least some messages of a group of messages comprising the first messages, second messages or a combination thereof resulting in a RM-based location, wherein the second messages are between pairs of the plurality of anchors, and wherein a comparison, selection, combining, or any combination thereof is performed of the RF-based location and the RM-based location.

17.	(Original) The first mobile device of claim 15, wherein the RF characteristics comprise Received Signal Strength, Channel Impulse Response, or a combination thereof.

18.	(Original) The first mobile device of claim 15, wherein the first messages are received from at least some of the plurality of anchors, and wherein the plurality of messages comprises range response messages sent from at least some of the plurality of anchors.

19.       (Currently Amended) A non-transitory, machine-readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:
	accessing an RF fingerprint model for a demarcated area associated with a plurality of anchors, the RF fingerprint model generated from a Radio Frequency (RF) training set by a machine learning process, the RF training set generated from RF characteristics for a plurality of messages and from locations determined for one or more mobile devices within the demarcated area using the plurality of anchors, the RF characteristics determined from the plurality of messages that are wirelessly transmitted as part of radio measurement locating processes for the one or more mobile devices, the radio measurement locating processes determining the locations for the one or more mobile devices within the demarcated area using the plurality of anchors and a time difference of arrival process, a two-way time of arrival process, an angle of arrival process, or a combination thereof; and
determining, according to the RF fingerprint model, a first location for a first mobile device according to particular RF characteristics determined from first messages being transmitted by the first mobile device to the plurality of anchors as part of a subsequent locating process of the radio measurement locating processes.  

20.	(Previously presented) The non-transitory, machine-readable medium of claim 19, wherein the determining the first location according to the RF fingerprint model results in a RF-based location, and wherein the operations further comprise: 
determining, according to one of the radio measurement locating processes, the first location for the first mobile device according to particular radio measurements of at least some messages of a group of messages comprising the first messages, second messages or a combination thereof resulting in a RM-based location, the second messages being between pairs of the plurality of anchors; and 
performing a comparison, selection, combining or any combination thereof, of the RF-based location and the RM-based location.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 4-20 are allowed.
Applicant’s invention is drawn to a method and apparatus for determining a first location for a first mobile device.
Independent claims 1, 15 and 19 are allowed for the following reasons.
Applicant's independent claims recite, inter alia, wherein the radio measurement locating processes use a plurality of anchors and a time difference of arrival process, a two-way time of arrival process, an angle of arrival process, or a combination thereof; and
  	first messages transmitted from the first mobile device to at least some of the plurality of anchors as part of a subsequent process of the radio measurement locating processes, or second messages, received by the first mobile device from the at least some of the plurality of anchors as part of the subsequent process.  
These steps, in combination of the remaining steps, are neither taught nor suggested by the prior art. Applicant's independent claims comprise a particular combination of elements which is neither taught nor suggested by the prior art. 
Dependent claims 2, 4-14, 16-20 are allowed for the reasons above as they depend upon the allowed independent claims 1, 15 and 19.
Accordingly, applicant's invention is allowed for these reasons and also the reasons cited by the applicant in Amendment filed 3/09/2022. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UMAIR AHSAN/
Examiner, Art Unit 2647